

117 HR 3120 IH: UAC State Notification Act of 2021
U.S. House of Representatives
2021-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3120IN THE HOUSE OF REPRESENTATIVESMay 11, 2021Mr. Smith of Nebraska (for himself, Mr. Fortenberry, and Mr. Bacon) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require notification of a Governor of a State if an unaccompanied alien child is placed for custody and care in the State.1.Short titleThis Act may be cited as the UAC State Notification Act of 2021.2.Notification of State GovernorsSection 235 of the William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008 (8 U.S.C. 1232) is amended by adding at the end the following:(j)Notification to StatesIn the case of an unaccompanied alien child who is in Federal custody by reason of the child’s immigration status, the Secretary of Health and Human Services or the Secretary of Homeland Security shall notify the Governor of a State not later than 48 hours prior to the placement of the child in the care of a proposed custodian located in such State..